t c summary opinion united_states tax_court jin man park petitioner v commissioner of internal revenue respondent docket no 15418-16s filed date john a clynch jr for petitioner connor j moran and melissa d lang for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2014 federal_income_tax the determination was based on petitioner’s receipt of and failure to report dollar_figure received from bank of america boa during the issue for our consideration is whether any part of the dollar_figure was income to petitioner background2 petitioner resided in the state of washington when his petition was timely filed he emigrated from south korea to the united_states in he became a u s citizen around and joined the u s army a couple of years later after six years of active_duty he joined the u s army reserve petitioner purchased a house during and took out a first and second mortgage with boa several boa accounts were associated with these mortgages before taking out the mortgages petitioner maintained a checking and savings account with boa in date petitioner’s wife filed for divorce and petitioner’s wife and two children moved out of the home petitioner had fallen behind on the payment of his mortgages however beginning in date 2some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference he resumed payment of the principal and interest on the mortgages during his military deployment in africa petitioner during received and cashed a dollar_figure check from boa’s customer service included with the check was a letter stating that b ased on a recent review of your account we may not have provided you with the level of service you deserve and are providing you with this check the letter further stated that petitioner might wish to consult with someone about any possible tax consequences of receiving the funds included a number for petitioner to call if he had any questions and concluded by thanking him for his military service petitioner called the phone number provided on several occasions but he was unable to obtain any further information considering all the information available petitioner concluded that he had overpaid his mortgages during the time of his overseas military deployment accordingly he did not report any portion of the dollar_figure on hi sec_2014 federal_income_tax return with regard to petitioner respondent received a form 1099-misc miscellaneous income reporting other income of dollar_figure and a form 1099-int interest_income reporting interest_income of dollar_figure from boa for the tax_year because petitioner did not report those amounts on his return respondent on date issued a notice_of_deficiency determining that petitioner had failed to report income from boa on date petitioner timely filed a petition with this court stating that his understanding was that the funds were not taxable_income petitioner issued a subpoena to boa for records related to the check boa responded via letter stating that t he bank is unable to locate any accounts or records requested with the information provided discussion petitioner contends that the boa funds reported on the forms 1099-misc and 1099-int were not income because they were a refund of overpayments he made on the principal of his mortgage accounts while he was deployed overseas respondent argues that petitioner has failed to provide any credible_evidence showing that respondent’s determination was incorrect generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 in cases involving unreported income the u s court_of_appeals for the ninth circuit has held that in order for the presumption of correctness to attach to the notice_of_deficiency it must be supported by some evidentiary foundation linking the taxpayer to the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 respondent satisfied his burden by means of the forms by which a third party reported to respondent that petitioner had received a payment see banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir thus petitioner must rebut the presumption by proving that all or part of those funds are not taxable_income see 87_tc_74 gross_income includes all income from whatever source derived sec_61 payments that are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion are taxable_income unless an exclusion applies see 348_us_426 one such way of proving that an item should have been excluded would be to show that the deposit is derived from a nontaxable source the return of principal is generally not includible in taxable_income see eg 115_f2d_875 9th cir aff’g 40_bta_72 petitioner does not deny that he received the funds from boa that gave rise to respondent’s determination rather he contends that boa erroneously issued the forms and that the funds reported are not taxable_income petitioner testified that while he was deployed overseas he paid both the principal and the interest on his mortgages and he argues on brief that the boa check was reimbursement for overpayments of principal he made on his mortgage accounts his testimony was subjected to cross-examination and was both plausible and credible supporting petitioner’s position the record includes the letter that accompanied the check from boa which indicates that boa had made a mistake regarding petitioner’s accounts boa’s letter admits it was correcting a wrong it had committed regarding petitioner’s accounts and was returning his money and the interest that had accrued on it respondent does not offer any argument to the contrary and appears instead to rely on the presumption of correctness which attaches to a notice_of_deficiency to support the proposition that petitioner’s receipt of the boa check was a taxable_event we hold that petitioner presented credible_evidence that the dollar_figure was a reimbursement for a mistake that boa had made on his accounts this return of dollar_figure of petitioner’s mortgage payments was not a taxable_event and the amount is therefore not includible in income additionally we hold the dollar_figure of interest that accrued on the erroneously collected payments is interest_income within the meaning of sec_61 and includible in petitioner’ sec_2014 income to reflect the foregoing decision will be entered under rule
